Dismissed and Opinion filed June 6, 2002








Dismissed and Opinion filed June 6, 2002.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-00449-CV
____________
 
JOE HARRIS d/b/a MOBILE CAR DOCTORS, Appellant
 
V.
 
NUVELL FINANCIAL SERVICES CORPORATION, FOR NUVELL
CREDIT CORPORATION, Appellee
 

 
On
Appeal from the 280th District Court
Harris
County, Texas
Trial
Court Cause No. 01-64634
 

 
M E M O R A N D U M  O
P I N I O N
Nuvell Financial Services filed suit against appellant, Joe
Harris d/b/a Mobile Car Doctors, claiming that appellant presently had
possession of the vehicle without Nuvell=s permission, and claiming that
Nuvell had a prior perfected lien and security interest in the vehicle.  Nuvell sought judgment against appellant for
possession of the vehicle and requested issuance of a writ of sequestration to
sequester this vehicle. 




On January 3, 2002, the trial court signed an order issuing a
writ of sequestration.  On February 22,
2002, the trial court signed an order denying appellant=s motion to dissolve the writ of
sequestration.  Appellant=s notice of appeal was filed on April
22, 2002.
The general rule is that an appeal lies only from a final
judgment.  Qwest Communications Corp.
v. AT&T Corp., 24 S.W.3d 334, 336 (Tex. 2000).  An order to preserve property under the
control of the court, or to dissolve such an order is interlocutory and is not
appealable.  Monroe v. General Motors
Acceptance Corp., 561 S.W.2d 12, 13 (Tex. Civ. App.BWaco 1978, no writ).  Unless a rule or statute authorizes an appeal
from an interlocutory order, there is no right of appeal.  Qwest, 24 S.W.3d at 336.  We have located no statute or rule that
provides for appeal from an interlocutory writ of sequestration and the denial
of the motion to dissolve the writ. 
On May 13, 2002, notification was transmitted to all parties
of the Court=s intent to dismiss the appeal for
want of jurisdiction.  See Tex. R. App. P. 42.3(a).  Appellant filed no response.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
Judgment rendered and Opinion
filed June 6, 2002.
Panel consists of Justices Yates,
Seymore, and Guzman.
Do Not Publish C Tex. R. App. P.
47.3(b).